Comment Regarding Examiner’s Amendment 
	In the Examiner’s amendment of the title of the invention on the Notice of Allowance dated 12/22/2021, the title did not reflect Applicant’s amendment to the title, as filed 11/29/2021. Therefore, Examiner’s amendment to the title should properly read:

ITEM RECOMMENDATION METHOD BASED ON USER INTENTION IN A CONVERSATION SESSION

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969. The examiner can normally be reached Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/ANNA MAE MITROS/Examiner, Art Unit 3625     

/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625